Citation Nr: 1036597	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-13 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed 
as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a stroke, claimed as 
secondary to PTSD.

3.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to July 1972, 
including service in the Republic of Vietnam from February 1968 
to July 1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from May and July 2005 rating decisions of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Board notes that, effective August 31, 2010, VA 
amended 38 C.F.R. § 3.309(e) to add ischemic heart disease 
(including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular 
disease including coronary artery disease (including 
coronary spasm) and coronary bypass surgery; and stable, 
unstable and Prinzmetal's angina) to the list of diseases 
associated with exposure to certain herbicides.  The 
record shows that the Veteran served in the Republic of 
Vietnam and has been diagnosed as having heart disease.  
As such, the RO should contact the Veteran and have him 
clarify whether he seeks presumptive service connection 
for heart disease.  

In addition, the issue of entitlement to a total 
disability rating based on individual unemployability due 
to service-connected disabilities (TDIU) has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  

The Board does not have jurisdiction over a heart disease 
or TDIU claim.  As such, these issues are referred to 
the AOJ for appropriate action.  

The Veteran's PTSD claim is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Service connection is in effect for PTSD.

2.  The preponderance of the evidence shows that the Veteran's 
hypertension was not present during service or for many years 
after service, and is not causally related to service, the 
Veteran's PTSD or to his presumed in-service exposure to 
herbicides.

3.  Competent medical evidence does not show that stroke was 
causally related to the Veteran's PTSD or to his presumed in-
service exposure to herbicides.


CONCLUSION OF LAW

1.  Hypertension was not incurred in or aggravated by service, 
nor may it be so presumed to have been incurred in service; 
likewise, it is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2009).

2.  Stroke was not proximately due to, the result of, or 
aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  These notice requirements 
apply to all five elements of a service connection claim, 
including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  This notice must be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
if VCAA notice is provided after the initial decision, such a 
timing error can be cured by a subsequent content-complying 
notice and readjudication of the claim, as in a Statement of the 
Case (SOC) or Supplemental Statement of the Case (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In January 2005, the Veteran received a notice letter, which 
notified him of what information and evidence was needed to 
substantiate his claim, what information and evidence must be 
submitted by the claimant, and what information and evidence 
would be obtained by VA.  The Veteran also received a September 
2006 letter that informed him how the disability ratings and 
effective dates are assigned, as required by Dingess.  This claim 
has not been readjudicated since the issuance of that notice.  
Cf. Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (holding 
that a timing error in the issuance of VCAA notice can be cured 
by a subsequent content-complying notice and readjudication of 
the claim).  Despite the inadequate notice provided to the 
Veteran on these latter two elements, however, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
regard, as the Board concludes below that the preponderance of 
the evidence is against the Veteran's claims, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Smith v. Shinseki, No. 08-1667 
(U.S. Vet. App. Aug. 17, 2010) (noting that when VA determines 
that a condition is not related to service, the questions of a 
disability rating and an effective never arise).

As to the duty to assist, the Board is not aware of the existence 
of additional relevant evidence in connection with the Veteran's 
claims that VA has not sought.  Service and VA treatment records, 
private treatment records, VA medical examination results and 
statements of the Veteran and his representative have been 
obtained.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
Board finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Hypertension Claim

The Board notes that according to the Veteran's original claim, 
he was first diagnosed with hypertension in 1980.  The record 
only includes medical evidence dated on or after January 2001.  
Even accepting the Veteran's statement as true, the onset of his 
hypertension would be nearly a decade after his separation from 
service and therefore presumptive service connection would not 
apply.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309 (granting presumptive service connection for 
hypertension manifested to a degree of 10 percent within one year 
after separation from service).

In addition, a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to herbicides during that 
service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If a Veteran 
was exposed to an herbicide agent during active military, naval, 
or air service, presumptive service connection for numerous 
diseases will be established even though there is no record of 
such disease during service, provided that the disease is are 
manifest to a degree of 10 percent or more at any time after 
service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude a 
Veteran from establishing service connection with proof of direct 
causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be granted for disability proximately due 
to or the result of a service-connected disability.  38 C.F.R.  
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
Pursuant to 38 C.F.R. § 3.310(b) secondary service connection on 
the basis of the aggravation of a nonservice-connected disorder 
by service-connected disability.  See also Allen.

To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, (2) 
in-service occurrence or aggravation of a disease or injury; and 
(3) a nexus between an in-service injury or disease and the 
current disability.  See generally Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).

Under Diagnostic Code (DC) 7101, note 1, the term 
"hypertension" means that diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood pressure 
of less than 90mm.  See 38 C.F.R. § 4.104.  The Veteran's service 
treatment records do not include a diagnosis of hypertension or 
any blood pressure readings that would indicate hypertension.  
The highest recorded blood pressure contained in his service 
treatment records was from a July 1968 note.  At that time his 
diastolic blood pressure was 84 and his systolic blood pressure 
was 138, both of which fall short of the minimums for either type 
of hypertension.  While this reading and the 130/84 reading at 
the time of his separation examination are higher than the 118/82 
recorded at his entrance examination,  these readings are still 
not equal to or greater than the minimum reading required under 
38 C.F.R. § 4.104.  Thus, this in-service incurrence or injury 
requirement has not been satisfied and so direct service 
connection is not warranted.

Finally, the Board has considered whether service connection is 
warranted on a secondary basis, as originally claimed.

Secondary service connection requires evidence of a current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  
To this end, VA outpatient records note a diagnosis of 
hypertension.  Thus, the current disability requirement is met.

The second requirement for secondary service connection is 
evidence of a service-connected disability.  Id.  In a May 2005 
rating decision, the RO granted service connection for PTSD.  
Thus, the service connected disability requirement is met.

The third and final requirement for secondary service connection 
is medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  Id.  
The July 2005 VA examiner opined that the Veteran's hypertension 
was not secondary to his PTSD.  No other nexus opinion has been 
provided.  The Veteran's own unsupported speculations on this 
point are insufficient to counter the VA examiner's opinion.  
Thus service connection for hypertension secondary to service 
connected PTSD is not warranted.

The preponderance of the evidence is against the claim of 
entitlement to service connection for hypertension.  There is no 
reasonable doubt to resolve in the Veteran's favor.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  Therefore, the benefit 
sought on appeal is denied.

Stroke Claim

As an initial matter, The Board notes that the Veteran's service 
treatment records are negative for complaints of or treatment for 
stroke.  Furthermore, the Veteran does not allege, and the 
evidence does not otherwise suggest, that he is entitled to 
service connection for this condition on a direct incurrence 
basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Instead, he is 
claiming it is due to his service-connected PTSD.  The Board 
observes that the Veteran and his representative have limited 
their arguments to the premise of secondary service connection.  
See the May 2005 original claim, his August 2005 Notice of 
Disagreement, his April 2006 VA Form 9, and his representative's 
August 2010 Informal Hearing Presentation.  The Veteran is not 
service connected for any other condition.  Consequently, the 
remainder of the Board's analysis will address solely his claim 
of entitlement to secondary service connection, as he has 
specifically contended this basis - and this basis only - as the 
grounds of his purported entitlement.

As noted above, secondary service connection requires evidence of 
a current disability.  See Wallin, 11 Vet. App. at 512.  To this 
end, VA outpatient records note that the Veteran had a stroke in 
February 2004.  The July 2005 VA examiner diagnosed the Veteran 
with cerebrovascular accident with residual mild slight decreased 
sensation to lips on the left side of his mouth.  Thus, the 
current disability requirement is met.

The second requirement for secondary service connection is 
evidence of a service-connected disability.  Id.  Again, the RO 
granted service connection for PTSD in May 2005.  Thus the 
service connected disability requirement is met.

The third and final requirement for secondary service connection 
is medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  Id.  
The record currently does not contain any such medical nexus 
evidence.  The July 2005 VA examiner opined that the Veteran's 
stroke was not secondary to his PTSD.  No other nexus opinion has 
been provided.  The Veteran's own unsupported speculations on 
this point are insufficient to counter the VA examiner's opinion.  
Thus service connection for stroke secondary to service connected 
PTSD is not warranted.

The preponderance of the evidence is against the claim of 
entitlement to service connection for stroke.  The benefit sought 
on appeal is accordingly denied since there is no reasonable 
doubt to resolve in the Veteran's favor.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

Service connection for hypertension, claimed as secondary to 
PTSD, is denied.

Service connection for a stroke, claimed as secondary to PTSD, is 
denied.



REMAND

In a May 2005 rating decision, the RO granted service connection 
for PTSD and assigned an initial 50 percent rating, effective May 
7, 2004.  In a July 2005 rating decision, the RO confirmed and 
continued the 50 percent rating.  In his April 2006 VA Form 9, 
which was filed at VA that same month, the Veteran asserted that 
his PTSD warranted a rating of 70 percent.  The Board accepts the 
Veteran's April 2006 statement as a Notice of Disagreement with 
the May 2005 and July 2005 rating decisions.  See 38 C.F.R. 
§ 20.201 (2009).  To date, however, the RO has not issued him a 
Statement of the Case (SOC) with respect to this claim.  Under 
the circumstances, the Board has no discretion and is obliged to 
remand this issue to the RO for the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. 
Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

The RO must issue the Veteran an SOC with respect to 
his claim seeking a higher initial evaluation for his 
PTSD, to include notification of the need to timely 
file a Substantive Appeal to perfect his appeal on 
this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


